Simmons, Justice.
The only question relied on in the argument before us of this case for the reversal of the judgment of the court below refusing the motion to grant a new trial, was that the verdict of guilty was contrary to law and evidence. We have examined this evidence carefully, and we think it is sufficient to sustain the finding of the jury. It is not disputed that the house was broken into, nor is it disputed that the meat was stolen therefrom. ‘ Tracks were found leading from the window of the house which was broken into through the fields directly to the house of the defendant. Several witnesses testified that the tracks were the tracks of the de*270fendant. The meat which had been stolen from the prosecutor’s house was found in the house occupied by the defendant. It is true that it was found in the trunk of his sister. No attempt at explanation as to how the meat came into her possession was made by the defendant. He did not attempt to account for it in his own statement, nor was she sworn as a witness to account for it. Two witnesses testified that it was the identical meat lost by the prosecutor. It was found in defendant’s house the morning after the burglary. The defendant was seen in the neighborhood of the house of the prosecutor about the time the burglary must have been committed. These, and other facts in the record which might be enumerated, were sufficient, in our opinion, to authorize the verdict. The jury having found the defendant guilty, and the trial judge being satisfied with their verdict, we will not interfere with his discretion in refusing a new trial.

Judgment affirmed.